Citation Nr: 1700283	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  07-39 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1993 to June 1997, with four months and one day of prior active duty service in the United States Air Force.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board previously remanded this claim four times.  In July 2011, it was remanded for the scheduling of a Travel Board hearing.  However, in August 2011 the Veteran withdrew his hearing request.  In February 2014, the claim was remanded to provide the Veteran with a VA examination and opinion; in January 2015 it was remanded for a new VA examination and opinion; and in January 2016 it was remanded to obtain outstanding VA treatment records, including March 2010 and April 2014 electrocardiograms (EKG) studies, and to obtain an addendum opinion from a VA physician.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is again required, because the VA treatment records obtained pursuant to the January 2016 remand do not include the March 2010 and April 2014 EKG studies referred to by the January 2015 VA examiner and specifically requested by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  There is no documentation in the record indicating that these EKG studies are unavailable.  See 38 C.F.R. § 3.159(e).  The EKG results must be associated with the claims file on remand.  If these records are unavailable, the claims file must include documentation to that effect, and the Veteran should be notified of the inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  Further, ongoing medical records should also be obtained.  

Additionally, the addendum opinion obtained pursuant to the January 2016 remand is inadequate, as it is based on an inaccurate factual background and contains insufficient rationale.  Therefore, an addendum opinion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including the March 8, 2010 and April 7, 2014 Hampton VAMC EKG studies referenced by the January 2015 VA examiner and any records dated since February 2016.  If the March 2010 and April 2014 EKG studies requested are unavailable, clearly document the claims file to that effect and notify the Veteran of an inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Then obtain an addendum opinion from a VA physician other than the March 2016 VA physician to determine the etiology of the Veteran's hypertension.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner should address the following:

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension had its onset in service or is otherwise related to service?  In addressing this question, the examiner must: 
(1) comment on the following blood pressure readings:  162/76 in April 1994; 152/84 in September 1995 and 151/77 in November 1995; and 
(2) address the medical literature referenced in the June 2015 Informal Hearing Presentation concerning prehypertension.  In this regard, the examiner is advised that a diagnosis of hypertension in conformity with 38 C.F.R. § 4.104, Diagnostic Code 7101 in service is not required to establish service connection, so please do not rely solely on the fact that the Veteran did not meet the criteria for a diagnosis of hypertension during service to support the opinion.    

(b) Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension was (1) caused by or (2) aggravated (permanently worsened beyond the natural progress of the disease) by a service-connected disability?  In addressing this question, the examiner should discuss the Center for Disease Control and Prevention and WebMD information cited in the June 2015 Informal Hearing Presentation.

Any opinions expressed by the VA examiner must be accompanied by a robust rationale.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




